WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Phillip Leon, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found that Phillip Leon, Wichita, Kansas, commingled child support payments with his personal funds, thus depriving a client of funds to which she was lawfully entitled for an unreasonable time. The conduct constitutes a violation of DR 9-102 of the Code of Professional Responsibility, relating to preserving identity of funds and property of a client (220 Kan. cxxvi), and
WHEREAS, The State Board of Law Examiners has made a written recommendation to this Court that said Phillip Leon be disciplined by “Public Censure” as provided by Rule 203 (a) (3) (220 Kan. lxxxiii), and
WHEREAS, In accordance with Rule 213 (c) (220 Kan. lxxxviii), a copy of the report, findings and recommendations of the Board was mailed to respondent on June 23, 1978, along with a citation directing respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
WHEREAS, Under date of July 15, 1978, the respondent filed his response to the citation, stating that he did not wish to file exceptions to the report, findings and recommendations, and
WHEREAS, On the 22nd day of September, 1978, after notice to respondent, a hearing was held before the Court and respondent was permitted to make a statement regarding the discipline to be imposed. The State of Kansas appeared by Philip A. Harley, assistant attorney general, and respondent appeared in person, and
WHEREAS, Upon consideration of the record and the statement by respondent, and being fully advised in the premises, the Court accepts the report, findings and recommendations of the State Board of Law Examiners.
*614By Order of the Court, dated this 22nd day of September, 1978.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Phillip Leon be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this ORDER OF PUBLIC CENSURE be published in the official Kansas Reports.